Judgment affirmed. Upon this appeal, there was presented, and necessarily passed upon, a question under the Constitution of the United States, viz.: Appellant contended that the use against him upon the trial of evidence acquired by illegal search and seizure violated the Fourth Amendment of the Constitution of the United States. This court held that the conviction herein was not improper by virtue of the admission of such evidence, and that its use did not deprive appellant of his rights under said amendment nor of due process (People v. Defore, 242 N. Y. 13; People v. Richter’s Jewelers, Inc., 291 N. Y. 161; Wolf v. Colorado, 338 U. S. 25). No opinion.
Concur: Loughran, Ch. J., Lewis, Conway, Desmond, Dye, Fuld and Froessel, JJ.